MODIFY and AFFIRM; Opinion issued September .ZO, 2012.




                                              In The
                                    @ourt of .Appeals
                         lF.iftlf IDistrict of ill.cxn.s at IDallns
                                       No. 05-11-00668-CR


                          RUSSELL LAMAR MEDLOCK, Appellant

                                                 v.
                              THE STATE OF TEXAS, Appellee


                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-61501-R


                             MEMORANDUM OPINION
                       Before Justices O'Neill, FitzGerald, and Lang-Miers
                                    Opinion By Justice O'Neill

       Russell Lamar Medlock waived a jury and pleaded nolo contendere to aggravated sexual

assault of a child younger than fourteen years. The trial court assessed punishment at twelve years'

imprisonment and a $3,000 fine. In five points of error, appellant contends the judgment should be

modified to show there was no plea agreement, the correct name of and statute for the otTense

charged, his plea was nolo contendere, and the correct name of the attorney representing the state.

The State agrees the judgment should be modified as appellant asserts. We modify the trial court's

judgment and affirm as modified. The background of the case and the evidence admitted at trial are

well known to the parties, and we therefore limit recitation of the facts. We issue this memorandum

opinion pursuant to Texas Rule of Appellate Procedure 4 7.4 because the law to be applied in the case   w~
is well settled.

        Appellant was indicted tor the oftcnse of continuous sexual as~_!tult of a child. See TEX.

PENAL CODE ANN.§ 21.02(b) (West Supp. 2011). However, during a pretrial hearing, the State

amended the indictment to allege a single offense of aggravated sexual assault of a child under

fourteen years. See id. § 22.021 (a)( I )(B)(i). Appellant waived a jury and entered an "open plea" of

nolo contendere. The written judgment recites the offense for which appellant was convicted is

"sexual abuse continuous CH/14," the statute for the offense is "21.02 Penal Code," the plea to the

otTense is guilty, and that there was a plea bargain. Thus, the judgment is incorrect. We sustain

appellant's first, second, third, and fourth points of error.

        We modify the trial court's judgment to show: (I) the otTense for which appellant was

convicted is aggravated sexual assault of a child under fourteen years; (2) the statute for the offense

is penal code section 22.02l(a)(I)(B)(i); (3) the terms of plea bargain are "open;" and (4) the plea

to the offense is "nolo contendere." See TEX. R. APr. P. 43.2(b); Bigley·v. State, 865 S.W.2d 26,

27-28 (Tex. Crim. App. 1993); Asbeny v. State, 813 S. W.2d 526,529-30 (Tex. App.-Dallas 1991,

pet. refd).

        The record shows the attorney representing the State during the hearing was John Warren.

The judgment recites Rachel Clark represented the State. Thus, the judgment is incorrect. We

sustain appellant's fifth point of error. We modify the judgment to show John Warren represented

the State. See id.

        We note that because appellant was convicted of aggravated sexual assault of a child under

fourteen years, the sex offender registration requirements apply. See TEX. CODE CRIM. PROC. ANN.

art. 62.00 l (5)(A) (West Supp. 20 II). The judgment, however, states sex offender registration

requirements do not apply. Thus, the judgment is incorrect. We modify the judgment to show sex




                                                  -2-
offender registration requirements apply and that the age of the victim at the time of the offense was

dcvcn years . .')'ee id.; TEX. R. APP. P. 43.2(b); Bigley, X65 S.W.2d at 27-28, Asberry, 813 S.W.2d

at 529-30.

       As modified, we affirm the trial court's judgment.




Do Not Publish
TEX. R. APP. P. 47




ll0668F.U05




                                                  _,
                                                -.)-
                                    @llnrt llf Appeals
                          ff.iftl1 Bistrict llf Wcxas at IDnllan

                                          JUDGMENT
RUSSELL LAMAR MEDLOCK, Appellant                       Appeal from the 265th Judicial District
                                                       Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-ll-00668-CR              V.                     F09-6150 1-R).
                                                       Opinion delivered by Justice O'Neill,
THE STATE OF TEXAS, Appellee                           Justices FitzGerald and Lang-Miers
                                                       participating.


        Based on the Court's opinion of this date, the judgment of the trial court is MODIFIED
as follows:

         The section entitled "Attorney for State" is modified to show "John Warren."

      The section entitled "Offense for which Defendant Convicted" is modified to show
"Aggravated Sexual Assault/Child Under 14."

         The section entitled "Statute for OtTense" is modified to show "22.021 (a)( l )(B)(i) Penal
Code."

         The section entitled "Plea to Offense" is modified to show "Nolo Contendere."

         The section entitled "Terms of Plea Bargain" is modified to show "Open."

       The section entitled "Sex Offender Registration" is modified to show "Sex Offender
Registration Requirements apply to the Defendant" and "The age of the victim at the time of the
offense was eleven years."

         As modified, we AFFIRM the trial court's judgment.


Judgment entered September 20, 2012.